The opinion of the Court was delivered by
Nott, J.
The Court are of opinion that the first motion in this case ought not to prevail, for the reasons stated in the report of the Recorder.
The second also came too late. The subject matter of the suit was within the jurisdiction of the Court; and if the party chose to submit to the jurisdiction,* he could not take the exception after trial. That motion also must be refused.
Gantt, Richardson, Johnson and Huger, JJ., concurred.

 S. P. President and Directors of the U. S. Bank v. Abraham Isaacs, MS. See, also, Scott v. Brown, 1 Nott & McCord, 417. R.
See 1 McC. 552.